DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,783,729 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to explicitly disclose or suggest a method comprising storing, by a host processor, in one or more databases, account information associated with each of a plurality of accounts, the account information comprising: vehicle information relating to one or more vehicles; and authorization information; receiving, by the host processor, from a first input unit, first identification information relating to a first vehicle parked in a parking facility; determining, by the host processor, an account associated with the first vehicle from the plurality of accounts, based on the received first identification information and the vehicle information associated with the determined account; updating the account information associated with the determined account to indicate that the first vehicle is parked in the parking facility; receiving, by the host processor, from the first input unit or a second input unit, second identification information relating to a second vehicle attempting to park in the parking facility; determining, by the host processor, that the second vehicle is associated with the determined account, based on the received second identification information and the vehicle information associated with the determined account; determining, by the host processor, whether the second vehicle is authorized to park in the parking facility, based on the updated account information associated with the determined account; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.